Citation Nr: 1734465	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  05-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of a laceration of the distal phalanx of the left middle finger.

2.  Entitlement to an initial compensable evaluation for residuals of a laceration of the distal phalanx of the left ring finger.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

These matters came before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

An April 2007 Board decision denied the Veteran's claims for higher initial ratings for his left middle and left ring fingers.  An April 2008 order of the United States Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the decision and to remand these matters to the Board.  In December 2008 and October 2016, the Board remanded the rating matters for further development. 

When the appeal was before the Board in October 2016, the Board noted that the Veteran disagreed with a May 2011 RO decision regarding the timeliness of his April 2011 substantive appeal involving entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.  See Notice of disagreement, May 2011.  This matter was remanded for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Subsequently, the Veteran withdrew his appeal with respect to the evaluation of his lumbar spine disability, as well as a claim of entitlement to service connection for peripheral neuropathy of the lower extremities.  As such, the issuance of a SOC with respect to the issue of timeliness of the substantive appeal is rendered moot.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2016 remand, the Board directed that the Veteran be afforded a VA examination to assess the severity of his service-connected left middle and ring finger disabilities.  The Board specified that the examiner should address the finding of atrophy of the left hand made by a VA examiner in May 2002, including whether it was attributable to the service-connected disability.   On VA examination in November 2016, the examiner indicated that there was no atrophy.  He neither addressed the finding of atrophy previously made in May 2002, nor otherwise discussed the May 2002 VA examination findings.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, an additional examination should be conducted, and the examiner must be requested to provide a discussion of the May 2002 examiner's finding of atrophy of the left hand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to address the current severity of the Veteran's service-connected residuals of lacerations of the distal phalanx of the left middle finger and left ring finger disabilities.  

The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The history of the Veteran's finger laceration residuals should be elicited and recited in the examination report.  

All residuals and symptoms attributable to the Veteran's in-service left middle and ring finger lacerations should be described.  

The examiner must specifically address the finding of atrophy noted by the VA examiner in May 2002, including whether it is attributable to the service-connected residuals of lacerations of the left middle and ring fingers.  See Joint Motion for Remand, April 2008.  If atrophy is not found, the examiner should reconcile this finding with that of the May 2002 examiner.

A complete rationale for any opinion expressed must be provided.  

2.  Thereafter, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

3.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

